DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Response to amendment
3.    	This is a Non-Final Office action in response to applicant's remarks/arguments filed on 06/22/2022.
4.    	Status of the claims:
•    Claims 1-7, 11-17, and 20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments
5.    	Applicant’s remarks/arguments filed on 06/22/2022 with respect to amended independent claims 1, 11, and 20 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Kelton et al. (US 20040125779 A1).
6.    	On pages 2-4 of Applicant’s remarks dated 06/22/2022, the applicant states that Brown does not classify one or more client devices (STAs) as low-bandwidth devices, whereby at least one client device is not classified by the access point as a low- bandwidth device, as presently claimed.    
7.    	In response to applicant’s remarks, the examiner respectfully agrees that Brown does not disclose at least one client device is not classified by the access point as low-bandwidth device. However, the newly cited reference Kelton et al. (US 20040125779 A1) cures this deficiency (please see rejection below). 
8.    	On pages 3-6 of Applicant’s remarks dated 06/22/2022, the applicant states that Brown classifies client devices (STAs) according to their protocol—not according to their low bandwidth, as presently claimed.
9.    	In response to applicant’s remarks, the examiner respectfully disagrees. Brown discloses that the access point (AP) classifies each of the STAs by determining the type of data packet protocol employed by each of the plurality of stations for transmitting or receiving during the transmit opportunity (TXOP) (e.g. transmitting or receiving data packet during the transmit opportunity are also based on low-bandwidth devices). 
Please see the rejection below.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim(s) 1-5, 9-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20190068350 A1) in view of Kelton et al. (US 20040125779 A1).

Regarding claim 1, Brown discloses a method, comprising: classifying, by an access point in communication with a plurality of client devices, one or more client devices of the plurality of client devices as low-bandwidth devices (Brown, Fig. 1, para. 69: the AP may determine a type of data packet protocol employed by each of the stations STA1-STAn for transmitting or receiving data packets during the transmission opportunity (TXOP). Moreover, paragraph 57 further discloses the wireless devices such as STAs are low-bandwidth devices i.e. operated at up to 20 MHz (See para. 26 of the instant application)); allocating, by the access point, a subset of resource units (RUs) in a channel to the one or more client devices classified as low-bandwidth devices (Brown, abstract, para. 52: allocating resource units (RUs) to one or more STAs in the wireless network. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…); and exchanging, by the access point, data with the one or more client devices classified as low-bandwidth devices using the subset of RUs (Brown, para. 67: which recites that data are exchanging between the AP and the STAs. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 
Brown does not appear to explicitly disclose the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device.
In a similar field of endeavor, Kelton discloses the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device (Kelton, para. 180: when numerous low bandwidth devices are coupled to a WLAN along with a high bandwidth device such as an HDTV, one channel may be assigned to the HDTV while the remaining devices are assigned the remaining secondary channel, i.e. there is a high bandwidth device among the plurality of devices not classified as low bandwidth device).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown with the teaching of Kelton to include the above features into the system of Brown such as the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device as taught by Kelton. The motivation for doing so would have been to reallocate channel resources to provide a sufficient quality of service to both clients, based on the possibly differing needs of each.

Regarding claim 2, Brown as modified by Kelton discloses the method of claim 1, further comprising: sending, by the access point, an operating mode notification to the plurality of client devices, the operating mode notification indicating an offer to serve reduced bandwidth on the channel by the access point (Brown, para. 75: the AP may allocate RUs of smaller sizes on a more frequent basis to stations STA1-STA2 than to stations STA3-STA4 since UDP data transmissions tend to be time critical and TCP data transmissions tend to be non-time critical); and receiving, by the access point, an indication from the one or more client devices classified as low-bandwidth devices, [[an]] the indication acknowledging service at the reduced bandwidth on the channel (Brown, para. 76: The AP acknowledges reception of the UL MU data 434 from stations STA1-STA2 by transmitting an M-BA frame 436 at time t.sub.17. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 3, Brown as modified by Kelton discloses the method of claim 1, wherein classifying the one or more client devices of the plurality of client devices as low-bandwidth devices comprises: analyzing, by the access point, traffic trends of at least the one or more client devices classified as low-bandwidth devices (Brown, para. 46, 54-55: the resource unit allocation software module 236 may allocate wireless medium resources to one or more STAs based on the numbers, sizes or amounts of aggregated data units transmitted to or from the STAs. In some aspects, the wireless device 200 may allocate a greater amount of RUs to STAs that transmit relatively large amounts of aggregated data packets than to STAs that transmit relatively small amounts of aggregated data packets. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…).
 
Regarding claim 4, Brown as modified by Kelton discloses the method of claim 1, wherein classifying the one or more client devices of the plurality of client devices as low-bandwidth devices comprises: appending, by the access point, the one or more client devices classified as low-bandwidth devices to a list of 20 MHz-only stations that have advertised capabilities and requirements using management frames (Brown, para. 49, 58: create and exchange frames (such as data frames, control frames, management frames, and trigger frames) between the wireless device 200 and other wireless devices. FIG. 3A and section 58 show a subcarrier allocation diagram 300 for a 20 MHz bandwidth according to the draft IEEE 802.11ax specification. As shown in FIG. 3A, a 20 MHz bandwidth may be divided into a number of resource units (RUs), and each RU may include a number of subcarriers. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 5, Brown as modified by Kelton discloses the method of claim 1, further comprising: steering, by the access point, the one or more client devices classified as low-bandwidth devices to one or more radios of the access point, wherein the one or more radios operate on a 20 MHz channel or with average channel quality (Brown, para. 36: The AP 110 may selectively allocate unique portions (such as subcarriers) of the available bandwidth of the WLAN 120 to different stations STA1-STA4 so that multiple stations STA1-STA4 can concurrently transmit or receive data during the same transmit opportunity (TXOP). For one example, the AP 110 may schedule queued DL data to be concurrently transmitted to multiple STAs during a DL TXOP. For another example, the AP 110 may schedule or solicit multiple STAs to concurrently transmit UL data during a UL TXOP. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 9, Brown as modified by Kelton discloses the method of claim 1, wherein the access point comprises an 802.11ax access point (Brown, para. 61: the access point contains an 802.11ax access point). 

Regarding claim 10, Brown as modified by Kelton discloses the method of claim 1, wherein low-bandwidth devices are 20 MHz-only devices, and wherein the channel is a 20 MHz-wide channel (Brown, para. 57, 58: disclose the STAs are 20 MHz devices and the channel is 20 MHz wide). 

Regarding claim 11, Brown discloses an apparatus, comprising: one or more network interfaces to communicate with a network, the networking including a plurality of client devices; a processor coupled to the network interfaces and configured to execute one or more processes (Brown, Fig. 2: processor 220); and a memory (Brown, Fig. 2: memory 230) configured to store a process executable by the processor, the process, when executed, is configured to: classify one or more client devices of the plurality of client devices as low-bandwidth devices (Brown, Fig. 1, para. 69: the AP may determine a type of data packet protocol employed by each of the stations STA1-STAn for transmitting or receiving data packets during the transmission opportunity (TXOP). Moreover, paragraph 57 further discloses the wireless devices such as STAs are low-bandwidth devices i.e. operated at up to 20 MHz (See para. 26 of the instant application)); allocate a subset of resource units (RUs) in a channel to the one or more client devices classified as low-bandwidth devices (Brown, abstract, para. 52: allocating resource units (RUs) to one or more STAs in the wireless network. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…); and exchange data with the one or more client devices classified as low-bandwidth devices using the subset of RUs (Brown, para. 67: which recites that data are exchanging between the AP and the STAs. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 
Brown does not appear to explicitly disclose the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device.
In a similar field of endeavor, Kelton discloses the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device (Kelton, para. 180: when numerous low bandwidth devices are coupled to a WLAN along with a high bandwidth device such as an HDTV, one channel may be assigned to the HDTV while the remaining devices are assigned the remaining secondary channel, i.e. there is a high bandwidth device among the plurality of devices not classified as low bandwidth device).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown with the teaching of Kelton to include the above features into the system of Brown such as the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device as taught by Kelton. The motivation for doing so would have been to reallocate channel resources to provide a sufficient quality of service to both clients, based on the possibly differing needs of each.

Regarding claim 12, Brown as modified by Kelton discloses the apparatus as in claim 11, wherein the process, when executed, is further configured to: send an operating mode notification to the plurality of client devices, the operating mode notification indicating an offer to serve reduced bandwidth on the channel by an access point (Brown, para. 75: the AP may allocate RUs of smaller sizes on a more frequent basis to stations STA1-STA2 than to stations STA3-STA4 since UDP data transmissions tend to be time critical and TCP data transmissions tend to be non-time critical); and receive an indication from the one or more of client devices, classified as low-bandwidth devices an indication acknowledging service at the reduced bandwidth on the channel (Brown, para. 76: The AP acknowledges reception of the UL MU data 434 from stations STA1-STA2 by transmitting an M-BA frame 436 at time t.sub.17. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 13, Brown as modified by Kelton discloses the apparatus as in claim 11, wherein to classify the one or more client devices of the plurality of client devices as low-bandwidth devices comprises: analyzing traffic trends of at least the one or more client devices classified as low-bandwidth devices (Brown, para. 46, 54-55: the resource unit allocation software module 236 may allocate wireless medium resources to one or more STAs based on the numbers, sizes or amounts of aggregated data units transmitted to or from the STAs. In some aspects, the wireless device 200 may allocate a greater amount of RUs to STAs that transmit relatively large amounts of aggregated data packets than to STAs that transmit relatively small amounts of aggregated data packets. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 14, Brown as modified by Kelton discloses the apparatus as in claim 11, wherein to classify the one or more client devices of the plurality of client devices as low-bandwidth devices comprises: appending the one or more client devices classified as low-bandwidth devices to a list of 20 MHz-only stations that have advertised capabilities and requirements using management frames (Brown, para. 49, 58: create and exchange frames (such as data frames, control frames, management frames, and trigger frames) between the wireless device 200 and other wireless devices. FIG. 3A and section 58 show a subcarrier allocation diagram 300 for a 20 MHz bandwidth according to the draft IEEE 802.11ax specification. As shown in FIG. 3A, a 20 MHz bandwidth may be divided into a number of resource units (RUs), and each RU may include a number of subcarriers. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 15, Brown as modified by Kelton discloses the apparatus as in claim 11, wherein the process, when executed, is further configured to: steer the one or more client devices classified as low-bandwidth devices to one or more radios of an access point, wherein the one or more radios operate on a 20 MHz channel or with average channel quality (Brown, para. 36: The AP 110 may selectively allocate unique portions (such as subcarriers) of the available bandwidth of the WLAN 120 to different stations STA1-STA4 so that multiple stations STA1-STA4 can concurrently transmit or receive data during the same transmit opportunity (TXOP). For one example, the AP 110 may schedule queued DL data to be concurrently transmitted to multiple STAs during a DL TXOP. For another example, the AP 110 may schedule or solicit multiple STAs to concurrently transmit UL data during a UL TXOP. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…). 

Regarding claim 19, Brown as modified by Kelton discloses the apparatus as in claim 11, wherein the apparatus comprises an 802.11ax access point, wherein low-bandwidth devices are 20 MHz-only devices, and wherein the channel is a 20 MHz-wide channel (Brown, para. 57, 58: disclose the STAs are 20 MHz devices and the channel is 20 MHz wide). 

Regarding claim 20, Brown discloses a tangible, non-transitory, computer-readable medium storing program instructions that cause an access point in communication with a plurality of client devices to execute a process comprising: classifying one or more client devices of the plurality of client devices as low-bandwidth devices (Brown, Fig. 1, para. 69: the AP may determine a type of data packet protocol employed by each of the stations STA1-STAn for transmitting or receiving data packets during the transmission opportunity (TXOP). Moreover, paragraph 57 further discloses the wireless devices such as STAs are low-bandwidth devices i.e. operated at up to 20 MHz (See para. 26 of the instant application)); allocating a subset of resource units (RUs) in a channel to the one or more client devices classified as low-bandwidth devices (Brown, abstract, para. 52: allocating resource units (RUs) to one or more STAs in the wireless network. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…); and exchanging data with the one or more client devices classified as low-bandwidth devices using the subset of RUs (Brown, para. 67: which recites that data are exchanging between the AP and the STAs. Moreover, section 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…).
Brown does not appear to explicitly disclose the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device.
In a similar field of endeavor, Kelton discloses the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device (Kelton, para. 180: when numerous low bandwidth devices are coupled to a WLAN along with a high bandwidth device such as an HDTV, one channel may be assigned to the HDTV while the remaining devices are assigned the remaining secondary channel, i.e. there is a high bandwidth device among the plurality of devices not classified as low bandwidth device).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown with the teaching of Kelton to include the above features into the system of Brown such as the plurality of client devices comprising at least one client device not classified by the access point as a low- bandwidth device as taught by Kelton. The motivation for doing so would have been to reallocate channel resources to provide a sufficient quality of service to both clients, based on the possibly differing needs of each.

15.	Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20190068350 A1) in view of Kelton et al. (US 20040125779 A1) and further in view of Hamel et al. (US 20120108287 A1).

Regarding claim 6, Brown as modified by Kelton discloses all the subject matter of the method of claim 1 including the one or more client devices classified as low-bandwidth devices (Brown, para. 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…) with the exception further comprising: assigning, by the access point, the one or more client devices to one or more radios of at least one other access point using a neighbor list.
In a similar field of endeavor, Hamel discloses assigning, by the access point, the one or more client devices to one or more radios of at least one other access point using a neighbor list (Hamel, para. 20: each macro base station cell or radio access point (RAP) device broadcasts a neighbor list containing a list of frequency channels and scrambling codes of its neighbors to client devices in order to facilitate handover from one RAP device to another RAP device (i.e. one other access point), or to/from a macro base station. Thus, the neighbor list serves as a list of identifiers of RAP devices that are candidates for handover of service with respect to a client device within in the coverage area of the RAP device or macro base station that is currently serving that client device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown as modified by Kelton with the teaching of Hamel to include the above features into the system of Brown such as assigning, by the access point, the one or more client devices to one or more radios of at least one other access point using a neighbor list as taught by Hamel. The motivation for doing so would have been to improve the delivery of wireless services to client devices when they are out of range.

Regarding claim 7, Brown as modified by Kelton discloses all the subject matter of the method of claim 1 including the one or more client devices classified as low-bandwidth devices (Brown, para. 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…) with the exception further comprising: offering, by the access point, anchoring ability with an access point of a localized neighborhood to the one or more client devices.
offering, by the access point, anchoring ability with an access point of a localized neighborhood to the one or more client devices (Hamel, para. 20-21: the RAP device broadcasts a neighbor list containing a list of frequency channels and scrambling codes of its neighbors to client devices in order to facilitate handover from one RAP device to another RAP device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown with the teaching of Hamel to include the above features into the system of Brown as modified by Kelton such as offering, by the access point, anchoring ability with an access point of a localized neighborhood to the one or more client devices as taught by Hamel. The motivation for doing so would have been to improve the delivery of wireless services to client devices when they are out of range.

Regarding claim 8, Brown as modified by Kelton and Hamel disclose the method of claim 7, wherein the anchoring ability is offered by the access point having at least one radio advertise a 20 MHz service set identifier (SSID) or dynamically enabling at least one radio on a 20 MHz-wide channel (Brown, para. 98: The User Identifier subfield may indicate the association identification (AID) of the STA to which a dedicated RU is allocated for transmitting UL MU data).

Regarding claim 16, Brown as modified by Kelton discloses all the subject matter of the apparatus as in claim 11 including the one or more client devices classified as low-bandwidth devices (Brown, para. 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…) with the exception wherein the process, when executed, is further configured to: assign the one or more client devices to one or more radios of at least one other access point using a neighbor list
In a similar field of endeavor, Hamel discloses assign the one or more client devices to one or more radios of at least one other access point using a neighbor list (Hamel, para. 20: each macro base station cell or radio access point (RAP) device broadcasts a neighbor list containing a list of frequency channels and scrambling codes of its neighbors to client devices in order to facilitate handover from one RAP device to another RAP device (i.e. one other access point), or to/from a macro base station. Thus, the neighbor list serves as a list of identifiers of RAP devices that are candidates for handover of service with respect to a client device within in the coverage area of the RAP device or macro base station that is currently serving that client device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown as modified by Kelton with the teaching of Hamel to include the above features into the system of Brown such as assigning, by the access point, the one or more client devices to one or more radios of at least one other access point using a neighbor list as taught by Hamel. The motivation for doing so would have been to improve the delivery of wireless services to client devices when they are out of range.

Regarding claim 17, Brown as modified by Kelton discloses all the subject matter of the apparatus as in claim 11 including the one or more client devices classified as low-bandwidth devices (Brown, para. 69 discloses the AP classifies each of the STAs (e.g. as low-bandwidth devices since they operated at up to 20 MHz, para. 57) by determining the type of data packet protocol employed by each of the plurality of stations…) with the exception wherein the process, when executed, is further configured to: offer anchoring ability with an access point of a localized neighborhood to the one or more client devices.
In a similar field of endeavor, Hamel discloses offer anchoring ability with an access point of a localized neighborhood to the one or more client devices (Hamel, para. 20-21: the RAP device broadcasts a neighbor list containing a list of frequency channels and scrambling codes of its neighbors to client devices in order to facilitate handover from one RAP device to another RAP device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Brown as modified by Kelton with the teaching of Hamel to include the above features into the system of Brown such as offering, by the access point, anchoring ability with an access point of a localized neighborhood to the one or more client devices as taught by Hamel. The motivation for doing so would have been to improve the delivery of wireless services to client devices when they are out of range.

Regarding claim 18, Brown as modified by Kelton and Hamel disclose the apparatus as in claim 17, wherein the anchoring ability is offered by an access point having at least one radio advertise a 20 MHz service set identifier (SSID) or dynamically enabling at least one radio on a 20 MHz-wide channel (Brown, para. 98: The User Identifier subfield may indicate the association identification (AID) of the STA to which a dedicated RU is allocated for transmitting UL MU data). 

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--- Rajagopal et al. (US 20150282068 A1) discloses a plurality of client devices supporting low bandwidth mode may not be able to detect the full bandwidth preamble 1705. The AP 1702 transmits a subsequent full bandwidth preamble 1715. Client devices 116 supporting low bandwidth mode are able to detect the full bandwidth preamble 1715 in variable bandwidth mode with performance degradation (Fig. 17).
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466